IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

BRENTT SHERWOOD,                 : No. 61 MAP 2020
                                 :
               Appellant         :
                                 : Notice of Appeal from the Order of
           v.                    : Commonwealth Court dated 9/9/2020 at
                                 : No. 767 MD 2018
                                 :
PENNSYLVANIA DEPARTMENT OF       :
CORRECTIONS; JOHN E. WETZEL;     :
BRUCE BEEMER; ROBERT GILMORE; :
KAREN PATTERSON; TIFFANY         :
PAULEY; JOAN KENNEDY; J. CARTER; :
THERON R. PEREZ; DORINA VARNER; :
KERI MOORE; JUSTIN               :
DUNKELBERGER; JAMIE SALESKI;     :
SARAH SNYDER; TRACY SHAWLEY;     :
CRYSTAL GREENAWALT; LESLIE       :
WYNN; MINDY ANDREETTI; JOHN/JANE :
DOE (1-99),                      :
                                 :
                Appellees        :

                                         ORDER

PER CURIAM

       AND NOW, this 4th day of January, 2021, the Notice of Appeal is QUASHED,

without prejudice to Appellant’s ability to raise the claims therein on appeal from a final

order of the Commonwealth Court. See United States Orgs. for Bank. Alts., Inc. v. Dep't

of Banking, 611 Pa. 370, 26 A.3d 474 (Pa. 2011).